                 Case 2:17-cv-04472-GW-JPR Document 140 Filed 03/29/19 Page 1 of 2 Page ID #:3110



                              1   Richard P. Sybert, Bar No. 80731
                                  rsybert@gordonrees.com
                              2   GORDON & REES LLP
                                  101 W. Broadway, Suite 2000
                              3   San Diego, CA 92101
                                  Tel (619) 230-7768 / Fax (619) 696-7124
                              4
                                  Reid E. Dammann, Bar No. 249031
                              5   rdammann@gordonrees.com
                                  GORDON & REES LLP nd
                              6   633 West Fifth Street, 52 Floor
                                  Los Angeles, CA 90071
                              7   Tel (213) 576-5000 / Fax 213-680-4470
                              8   Attorneys for Plaintiff
                                  LANARD TOYS LIMITED
                              9
                             10                         UNITED STATES DISTRICT COURT
                             11                        CENTRAL DISTRICT OF CALIFORNIA
                             12   Lanard Toys Limited                             CASE NO. 2:17-cv-4472-GW-JPR
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                              Plaintiff,           Hon. George H. Wu
                             14         vs.
                                                                                  NOTICE OF SETTLEMENT
                             15   Target Corporation and MGS Group, Ltd.
                             16                              Defendants.          Complaint filed: June 15, 2017
                             17         TO THIS HONORABLE COURT:
                             18         PLEASE TAKE NOTICE that Plaintiff Lanard Toys Limited and
                             19   Defendants Target Corporation and MGS Group, Ltd. have reached a settlement of
                             20   this matter in its entirety. The parties expect to file a Stipulation and Order for
                             21   dismissal of all claims with prejudice within the next 45 days.
                             22   Dated: March 29, 2019                        Respectfully Submitted,
                             23                                                GORDON & REES LLP
                             24
                             25                                                By:    S/Richard P. Sybert
                                                                                     Richard P. Sybert
                             26                                                      Reid E. Dammann
                                                                                     Attorneys for Plaintiff
                             27                                                      LANARD TOYS LIMITED
                             28
                                                                            -1-
                                  NOTICE OF SETTLEMENT                                                         17-cv-4472
                   Case 2:17-cv-04472-GW-JPR Document 140 Filed 03/29/19 Page 2 of 2 Page ID #:3111



                                1                            CERTIFICATE OF SERVICE
                                2         I am a resident of the State of California, over the age of eighteen years, and
                                3   not a party to the within action. My business address is: Gordon & Rees LLP 101
                                4   W. Broadway, Suite 2000, San Diego, CA 92101, my electronic mail address is
                                5   bneidhardt@grsm.com. On March 29, 2019, I served the foregoing document
                                6   entitled: NOTICE OF SETTLEMENT by electronic service through the
                                7   CM/ECF System which automatically generates of Notice of Electronic Filing
                                8   (“NEF”) and is sent by e-mail to all CM/ECF Users who have appeared in the case
                                9   in this Court. Service with this NEF will constitute service pursuant to Federal
                               10   Rules of Civil Procedure.
                               11         I declare under penalty of perjury under the laws of the United States of
                               12
  101 W. Broadway Suite 2000




                                    America that the above is true and correct.
      San Diego, CA 92101
      Gordon & Rees LLP




                               13         Executed on March 29, 2019 at San Diego, California.
                               14
                               15
                               16                                                 Becky J. Neidhardt
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
1138439/44400646v.1

                                                                            -2-
                                    NOTICE OF SETTLEMENT                                                       17-cv-4472
